Exhibit 10.1

DEBT CONVERSION AGREEMENT

This Debt Conversion Agreement made as of this 15th day of November, 2006
between FermaVir Pharmaceuticals, Inc., a Florida corporation (the “Company”)
having a principal place of business at 420 Lexington Avenue, Suite 445, New
York, NY 10170 and the parties who have executed this agreement (individually a
“Creditor” and collectively the “Creditors”).

WHEREAS, the Company is obligated to each Creditor in the principal amount set
forth on the signature page hereto (the “Obligation”) and the aggregate amount
of the principal portion of the Obligations due to the Creditors is $1,069,000;
and

WHEREAS, the Creditors are, severally, willing to release the Company from its
obligation to pay the Obligations upon the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the terms, conditions and agreements
contained in this Agreement, the parties agree as follows:

1.             ISSUANCE OF SECURITIES.

(a)           Each Creditor agrees to accept the number of shares of the
Company’s common stock (“Shares”), calculated by dividing the Obligations by
$0.75 per share, together with ten year warrants to by 50% of the number of
shares of common stock for $1.00 per share in the form annexed hereto as Exhibit
A (the “Warrants” and together with the Shares, the “Securities”), in full
satisfaction of the Company’s obligation to repay the Obligations.  The Company
agrees to issue and deliver the shares to Creditor at the address set forth on
the signature page of this Agreement.

(b)           The certificate, in due and proper form, representing the
Securities will bear a legend substantially in the following form:

“[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[EXERCISABLE] [CONVERTIBLE]] HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THESE SECURITIES MAY BE PLEDGED IN

1


--------------------------------------------------------------------------------




 

CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.”

(c)           The obligations of each Creditor under this Agreement are several
and not joint with the obligations of any other Purchaser, and no Creditor shall
be responsible in any way for the performance of the obligations of any other
Creditor under this Agreement.  Nothing contained herein, and no action taken by
any Creditor pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement.  Each Creditor shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Creditor to be joined as
an additional party in any proceeding for such purpose.  Each Creditor has been
represented by its own separate legal counsel in their review and negotiation of
this Agreement.

2.             CREDITOR’S REPRESENTATIONS AND WARRANTIES.

Each Creditor hereby acknowledges, represents and warrants to, and agrees with,
the  Company (severally and not jointly) as follows:

(a)           The Creditor is acquiring the Securities for Creditor’s own
account as principal, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalization thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in such Securities.

(b)           The Creditor acknowledges its understanding that the issuance of
the Securities is intended to be exempt from  registration under the Act by
virtue of Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and
the provisions of Regulation D thereunder.

(c)           The Creditor has the financial ability to bear the economic risk
of his investment, has adequate means for providing for his current needs and
personal contingencies and  has no need for liquidity with respect to his
investment in the Company.

(d)           The Creditor is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D under the Act (17 C.F.R. 230.501(a)) or is not a
U.S. Person as defined under Regulation S.

(e)           The Creditor has made an independent investigation of the
Company’s business, been provided an opportunity to obtain additional
information concerning the Company Creditor deems necessary to make an
investment decision and all other information to the extent the Company
possesses such information  or can acquire it without unreasonable effort or
expense.

(f)            The Creditor represents, warrants and agrees that Creditor will
not sell or otherwise transfer the Securities unless registered under the Act or
in reliance upon an exemption

2


--------------------------------------------------------------------------------




therefrom, and fully understands and agrees that Creditor must bear the economic
risk of his purchase for an indefinite period of time because, among other
reasons, the Securities or underlying securities have not been registered under
the Act or under the securities laws of certain states and, therefore, cannot be
resold, pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Act and under the applicable securities laws  of such
states or an exemption from such registration is available.  The Creditor also
understands that the Company is under no obligation to register the Securities
on his behalf or to assist the Creditor in complying with any exemption from
registration under the Act.  The Creditor further understands that sales or
transfers of the Securities or underlying securities are restricted by the
provisions of state securities laws.

(g)           The Creditor has not transferred or assigned an interest in the
Obligations to any third party.

(h)           The foregoing representations, warranties and agreements shall
survive the delivery of the Securities under this Agreement.

3.             COMPANY REPRESENTATIONS AND WARRANTIES.

The Company hereby acknowledges, represents and warrants to, and agrees with the
Creditor as follows:

(a)           The Company has been duly organized, is validly existing and is in
good standing under the laws of the State of Florida.  The Company has full
corporate power and authority to enter into this Agreement and this Agreement
has been duly and validly authorized, executed and delivered by the Company and
is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforcement may be limited
by the United States Bankruptcy Code and laws effecting creditors rights,
generally.

(b)           Subject to the performance by the Creditor of its obligations
under this Agreement and the accuracy of the representations and warranties of
the Creditor, the offering and sale of the shares will be exempt from the
registration requirements of the Act.

(c)           The execution and delivery by the Company of, and the performance
by the Company of its obligations under this Agreement in accordance with the
terms of this Agreement will not contravene any provision of applicable law or
the charter documents of the Company or any agreement or other instrument
binding upon the Company, or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement in accordance with the terms of this Agreement.

(d)           The foregoing representations, warranties and agreements shall
survive the Closing.

3


--------------------------------------------------------------------------------




 

4.             RELEASE.

Upon the delivery of the consideration to Creditor set forth in Section 1 of
this Agreement, the Creditor releases and forever discharges the Company of and
from all  and all manner of actions, suits, debts, sums of money, contracts,
agreements, claims and demands at law or in equity, that Creditor had, or may
have arising from the Obligations.

5.             MISCELLANEOUS.

(a)           Modification.   Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or  termination
is sought.

(b)           Notices.   Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage  prepaid, in a
United States mail letter box, registered or certified mail,  return receipt
requested, ad­dressed to such address as may be given herein, or  (b) delivered
personally at such address.

(c)           Counterparts.   This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and  each of such
counterparts shall, for all purposes, constitute one agreement  binding on all
the parties, notwith­standing that all parties are not signatories  to the same
coun­terpart.

(d)           Binding Effect.   Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the  parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the undersigned is more than one person, the obligation of the
Investor shall be joint and several, and the agreements,  representations,
warranties and acknowledgments herein contained shall be deemed  to be made by
and be binding upon each such person and his heirs, executors,  administrators
and successors.

(e)           Entire Agreement.   This instrument contains the entire agreement
of the parties, and there are no representations, covenants or other  agreements
except as stated or referred to herein.

(f)            Applicable Law.   This Agreement shall be governed and construed
under the laws of the State of New York.

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company and Creditors have caused this Agreement to be
executed and delivered by their respective officers, thereunto duly authorized.

FERMAVIR PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Geoffrey W. Henson, CEO

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR CREDITORS FOLLOW]

 

5


--------------------------------------------------------------------------------


 

[CREDITOR SIGNATURE PAGES TO FERMAVIR DEBT CONVERSION AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Debt Conversion Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

Name of Creditor:

Golden Eye Biocapital Ltd.

 

 

Signature of Authorized Signatory of Creditor:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Email Address of Creditor:

 

 

 

 

Address for Notice of Creditor:

Address for Delivery of Securities for Creditor (if not same as above):

Amount of Obligations:

Principal:

 

$

262,500

 

Interest:

 

$

6,250

 

Total:

 

$

268,750

 

Shares:

 

358,334

 

Warrants:

 

179,167

 

 

Description:

Number

 

Principal

 

Issued Date

FN-1

 

150,000

 

6/16/06

FN-3

 

75,000

 

9/22/06

FN-4

 

37,500

 

11/9/06

 

[SIGNATURE PAGES CONTINUE]

6


--------------------------------------------------------------------------------




 

[CREDITOR SIGNATURE PAGES TO FERMAVIR DEBT CONVERSION AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Debt Conversion Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Creditor:

Eureka Science Incubator S.A.R.L.

 

 

Signature of Authorized Signatory of Creditor:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Email Address of Creditor:

 

 

 

 

Address for Notice of Creditor:

Address for Delivery of Securities for Creditor (if not same as above):

Amount of Obligations:

Principal:

 

$

212,500

 

Interest:

 

$

7,291

 

Total:

 

$

219,791

 

Shares:

 

293,055

 

Warrants:

 

146,528

 

 

Description:

 

Number

 

Principal

 

Issued Date

FN-2

 

175,000

 

6/16/06

FN-5

 

37,500

 

11/9/06

 

[SIGNATURE PAGES CONTINUE]

7


--------------------------------------------------------------------------------




 

[CREDITOR SIGNATURE PAGES TO FERMAVIR DEBT CONVERSION AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Debt Conversion Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Creditor:

Gabriele M. Cerrone

 

 

Signature of Authorized Signatory of Creditor:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Email Address of Creditor:

 

 

 

 

 

Address for Notice of Creditor:

Address for Delivery of Securities for Creditor (if not same as above):

Amount of Obligations:

 

Principal:

 

$

594,000

 

Interest:

 

$

N/A

 

Total:

 

$

594,000

 

Shares:

 

792,000

 

Warrants:

 

396,000

 

 

Description:

Pursuant to the Consulting Agreement dated as of August 2005 between the Company
an Gabriele Cerrone, there is now due and owing to Mr. Cerrone $594,000
constituting full payments to November 15, 2006.

 

8


--------------------------------------------------------------------------------